             Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 1 of 11




 1   SHANNON LISS-RIORDAN (State Bar No. 310719)
     sliss@llrlaw.com
 2   LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
 3   Boston, MA 02116
     (617) 994-5800
 4

 5
                                UNITED STATES DISTRICT COURT
 6
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7

 8                                               Case No. 3:16-cv-03371-LB
 9

10   NICOLE HUGHES, ANGELYNN HERMES, THIRD AMENDED CLASS ACTION AND
     PENNY NUNEZ, and DIANA TEJADA                      COLLECTIVE ACTION COMPLAINT
11   individually and on behalf of all others similarly
     situated,                                          LEAVE TO FILE GRANTED NOV. 19, 2018
12
                  Plaintiffs,
13   v.
14   S.A.W. ENTERTAINMENT, LTD, d/b/a
     LARRY FLYNT’S HUSTLER CLUB,
15   GOLD CLUB – S.F., LLC d/b/a GOLD CLUB
     SAN FRANCISCO, AND SFBSC
16   MANAGEMENT, LLC
17

18                Defendants
19

20

21

22

23

24

25

26

27

28

                                   THIRD AMENDED COMPLAINT - 1
                Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 2 of 11




 1      I. INTRODUCTION

 2          1.      Plaintiffs bring this suit as a class and collective action on behalf of other

 3   similarly situated aggrieved employees of S.A.W. Entertainment, Ltd. d/b/a Larry Flynt’s Hustler

 4   Club (“Hustler Club”) and Gold Club – S.F., LLC d/b/a Gold Club San Francisco (“Gold Club”)

 5   who have worked as exotic dancers for Hustler Club or Gold Club (collectively, “the Clubs” or

 6   “Defendants”) during the relevant statutory period. The Clubs have misclassified Plaintiffs and

 7   other similarly situated exotic dancers as independent contractors and, in so doing, have violated

 8   various provisions of California and federal law, including: (1) Cal. Lab. Code §§ 1197 and 1194
 9   for failing to pay minimum wage; (2) the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., for
10   failing to pay minimum wage; (3) Cal. Lab. Code § 226(a) for failing to provide itemized wage
11   statements; (4) Violation of Unfair Competition Law, Business & Professions Code §§ 17200, et
12   seq.; (5) Cal. Labor Code §2802 by requiring dancers to pay various expenses that should have

13   been borne by the employer; and (6) Cal. Labor Code § 351 (enforceable through Cal. Bus. &

14   Prof. Code § 17200) by failing to allow dancers to retain all gratuities paid by customers. In

15   addition, Plaintiffs bring a representative claim pursuant to the California Private Attorney

16   General Act of 2004 (“PAGA”), Cal. Labor Code §§ 2698 et seq. 1

17

18      II. PARTIES

19          2.      Plaintiff Diana Tejada is an adult resident of Oakland, California. She worked as

20   a dancer at the Hustler Club from approximately August 2011 to March 2017.

21          3.      Plaintiff Nicole Hughes is an adult resident of Oakland, California. She worked

22   as a dancer at the Gold Club from approximately September 2014 to December 2014 and at the

23   Hustler Club from approximately January 2015 to October 2015.

24          4.      Plaintiff Angelynn Hermes is an adult resident of San Jose, California. She

25   worked as a dancer at the Hustler Club for approximately August 2013 through June 20, 2015.

26

27
            1
             Plaintiff Hughes previously asserted claims alleging unlawful retaliation under 29
28   U.S.C. §215 and Cal. Lab. Code § 98.6, but she has agreed to submit those claims to arbitration.

                                      THIRD AMENDED COMPLAINT - 2
                Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 3 of 11




 1          5.      Plaintiff Penny Nunez is an adult resident of San Francisco, California. She

 2   worked as a dancer at the Gold Club from approximately September 2015 to May 2016.

 3          6.      Plaintiffs bring this case as a Rule 23 class action on behalf of all exotic dancers

 4   who have worked at the Hustler Club in San Francisco or the Gold Club in San Francisco within

 5   the four years preceding the filing of this action and as an FLSA collective action on behalf of all

 6   exotic dancers who have worked at the Hustler Club in San Francisco or the Gold Club in San

 7   Francisco during the applicable statutory period who may choose to opt in to this action.

 8             7.   Defendant S.A.W. Entertainment, Ltd. is a California corporation, with its
 9   principal place of business in San Francisco, California, which operates the Larry Flynt’s Hustler
10   Club located at 1031 Kearney Street in San Francisco, California.
11             8.   Defendant GOLD CLUB – S.F., LLC is a Nevada corporation, with its principal
12   place of business in San Francisco, California, which operates Gold Club San Francisco located
13   at 650 Howard Street in San Francisco, California.
14             9.   Defendant SFBSC Management, LLC is a business organized under the laws of
15   Nevada and registered to do business in California, and it maintains management authority and
16   control over the operations of Hustler Club and Gold Club.
17

18   III.   JURISDICTION AND VENUE

19          10.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 and 28 U.S.C.

20   § 1367.

21          11.     Venue is proper in this Court because Plaintiffs and other members of the class

22   were employed by Defendants in San Francisco, California.

23

24   IV.    STATEMENT OF FACTS

25          12.     The Hustler Club is an adult entertainment club located in San Francisco.

26          13.     The Hustler Club advertises that it is “San Francisco’s top gentleman’s club” and

27   that it was voted the “SF Best Strip Club 2015.”

28

                                      THIRD AMENDED COMPLAINT - 3
              Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 4 of 11




 1          14.       The Gold Club advertises that it is “San Francisco’s upscale topless adult club,”

 2   and welcomes guests to “[c]ome in and get comfortable with our world class, sexy adult

 3   entertainers.”

 4          15.       The Clubs classify all exotic dancers who perform at their “gentleman’s club” and

 5   “adult club” as independent contractors, when in reality they are employees of Defendants.

 6          16.       Defendant SFBSC Management, LLC is a maintains management authority and

 7   control over the operations of Hustler Club and Gold Club.

 8          17.       The Clubs classify all exotic dancers who perform at their “gentleman’s club” and
 9   “adult club” as independent contractors, when in reality they are employees of Defendants.
10          18.       Defendants have exercised extensive control over the manner in which their
11   exotic dancers, including Plaintiffs, perform their jobs and conduct themselves while on
12   Defendants’ premises, including what dancers are allowed to wear, how much dancers can
13   receive for private dances and sessions, and how dancers can interact with customers. For
14   example, Defendants fine dancers if they violate Defendants’ rules regarding appearance,
15   wardrobe, or behavior. Likewise, Defendants have required the named Plaintiffs and other
16   dancers to work at least three days per week and Defendants have imposed fines for dancers who
17   miss their scheduled shift, who work less than a full shift, or who attempt to work on a day when
18   they are not scheduled.

19          19.       In addition, the Defendants are in the business of providing adult entertainment to

20   its patrons. The dancers perform services in the usual course of this businesses, and without the

21   dancers, the Clubs would have no business.

22          20.       Plaintiff and others are also not engaged in an independently established trade or

23   business, as they are economically dependent on Defendants for their income.

24          21.       For example, the Hustler Club maintains a website on which it provides

25   photographs and other information regarding the dancers who perform at the club, including

26   advertising the specific dates when dancers are working.

27

28

                                       THIRD AMENDED COMPLAINT - 4
              Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 5 of 11




 1           22.     The Gold Club maintains a similar website providing photographs and

 2   information on the dancers who perform at the club, advertising of various specials and events,

 3   and providing information on when the dancers are scheduled to perform.

 4           23.     In order to perform their job, the dancers have been required to pay “house fees”

 5   to Defendants. The average house fees can range between $40-$60 per shift, and they can be as

 6   high as $240 for one shift.

 7           24.     Exotic dancers who have worked for the Clubs have not received any wages from

 8   Defendants.
 9           25.     Instead, any compensation the dancers have received has come directly from
10   patrons in the form of gratuities or tips.
11           26.     Out of these gratuities or tips, the dancers have been required to pay a portion
12   back to the Clubs, as well as share their tips with other employees who are not eligible to share in
13   tips, including managers and non-service employees (such as “house moms” and disc jockeys).
14           27.     Even if these payments from patrons were deemed to be the dancers’ “wages”, the
15   dancers have not been permitted to retain the full amount of these wages, since the Clubs have
16   subtracted various fines, charges, and fees from these amounts (as well as requiring the dancers
17   to share them with other employees).
18           28.     Based on their misclassification as independent contractors, Plaintiffs and other

19   dancers have been required to bear expenses of their employment, including expenses for

20   wardrobe that meets the Clubs’ requirements. California law requires employers to reimburse

21   employees for such expenses, which are for the benefit of the employer and are necessary for the

22   employees to perform their jobs.

23           29.     Defendants have failed to provide Plaintiffs and other dancers with itemized wage

24   statements showing the dancers’ hours worked, total wages earned, all deductions from wages,

25   and all other information required by Cal. Lab. Code § 226(a).

26

27

28

                                       THIRD AMENDED COMPLAINT - 5
                   Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 6 of 11




 1       V. CLASS AND COLLECTIVE ACTION ALLEGATIONS

 2            30.      Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 3   Procedure 23, on behalf of all other dancers who have performed at the Clubs and who have been

 4   designated as “independent contractors” during the past four years.

 5            31.      Plaintiffs and other class members have uniformly been misclassified as

 6   independent contractors.

 7            32.      The members of the class or classes are so numerous that joinder of all class

 8   members is impracticable.
 9            33.      Common questions of law and fact exist as to members of the class who have
10   been misclassified as independent contractors. Among the questions of law and fact that are
11   common to these drivers are:
12            a.       Whether class members have been required to follow uniform procedures and
13   policies regarding their work for the Hustler Club;
14            b.       Whether the work performed by class members— nude or semi-nude dancing —
15   is within the Hustler Club’s usual course of business, and whether such service is fully integrated
16   into theirbusinesses;
17            c.       Whether these class members have been required to bear the expenses of their
18   employment, such as expenses for, their wardrobe, and other expenses.

19            d.       Whether class members were entitled to receive an hourly rate of the applicable

20   California minimum wage for all hours worked at the Club.

21            34.      The named Plaintiffs are members of the class or classes described above, who

22   suffered damages as a result of the Club’s conduct and actions alleged herein.

23            35.      The named Plaintiffs’ claims are typical of the claims of the class or classes

24   described above, and the named Plaintiffs have the same interests as the other members of the

25   class.

26            36.      The named Plaintiffs will fairly and adequately represent and protect the interests

27   of the class members. The named Plaintiffs have retained able counsel experienced in class

28

                                         THIRD AMENDED COMPLAINT - 6
               Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 7 of 11




 1   action litigation. The interests of the named Plaintiffs are coincident with, and not antagonistic

 2   to, the interests of the other class members.

 3           37.     The questions of law and fact common to the members of the class or classes

 4   predominate over any questions affecting only individual members, including legal and factual

 5   issues relating to liability and damages.

 6           38.     A class action is superior to other available methods for the fair and efficient

 7   adjudication of this controversy because joinder of all class members is impractical. Moreover,

 8   since the damages suffered by individual class members may be relatively small, the expense and
 9   burden of individual litigation makes it practically impossible for the members of the class
10   individually to redress the wrongs done to them. Prosecution of this action as a class action will
11   eliminate the possibility of repetitive litigation. There will be no difficulty in the management of
12   this action as a class action.
13           39.     Plaintiffs also bring this case as a collective action under 29 U.S.C. § 216(b) on
14   behalf of any dancers who have worked for Defendants within the last three years who may
15   choose to “opt in” to this case.
16           40.     Plaintiff is similarly situated to all other dancers who worked at the Clubs, and
17   there is a group of similarly situated employees who were subject to Defendants’ common
18   policies and who are entitled to notice of this action under 29 U.S.C. § 216(b).

19

20                                                   COUNT I

21                             Violation of Cal. Lab. Code §§ 1197 and 1194

22           41.     Defendant’s conduct, as set forth above, in failing to pay their dancers minimum

23   wage for all hours worked as required by California law, violates Cal. Lab. Code §§ 1197 and

24   1194. This claim is brought on behalf of a class of similarly situated individuals who worked for

25   Defendants.

26

27

28

                                        THIRD AMENDED COMPLAINT - 7
              Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 8 of 11




 1                                               COUNT II

 2                                  Violation of 29 U.S.C. § 206(a)(1)(C)

 3          42.     Plaintiffs and other dancers who worked for Defendants were employees of

 4   Defendants for purposes of the Fair Labor Standards Act. However, Defendants have failed to

 5   pay the dancers an hourly rate of at least the federal minimum wage of $7.25 per hour.

 6   Defendants have thus violated the FLSA, 29 U.S.C. § 206(a)(1)(C), and have done so willfully,

 7   intentionally, and in bad faith.

 8                                              COUNT III
 9                                  Violation of Cal. Lab. Code § 226(a)

10          43.     Defendants’ conduct, as set forth above, in failing to provide itemized wage

11   statements, as required by California state law, violates Cal. Lab. Code § 226(a). This claim is

12   brought on behalf of a class of all dancers who have worked for Defendants during the relevant

13   time period.

14                                               COUNT IV

15                          Violation of Cal. Bus. & Prof. Code § 17200 et seq.

16          44.     Defendants’ conduct, as set forth above, violates the California Unfair

17   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”). Defendants’ conduct

18   constitutes unlawful business acts or practices, in that Defendants have violated California Labor

19   Code §§ 210, 226, 1194, 1197, and 2802. As a result of Defendants’ unlawful conduct, Plaintiffs

20   and class members suffered injury in fact and lost money and property, including, but not limited

21   to unpaid wages, unpaid minimum wages, and business expenses that dancers were required to

22   pay. Pursuant to California Business and Professions Code § 17203, Plaintiffs and class members

23   seek to recover restitution. Pursuant to California Code of Civil Procedure § 1021.5, Plaintiffs

24   and class members who worked for Defendants in California are entitled to recover reasonable

25   attorneys’ fees, costs, and expenses incurred in bringing this action.

26

27

28

                                        THIRD AMENDED COMPLAINT - 8
              Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 9 of 11




 1                                               COUNT V

 2                                  Violation of Cal. Lab. Code § 2802

 3          45.     Defendants’ conduct, as set forth above, in misclassifying their dancers as

 4   independent contractors, and failing to reimburse them for expenses they paid that should have

 5   been borne by their employer, constitutes a violation of California Labor Code Section 2802.

 6   This claim is brought on behalf of a class of similarly situated individuals who have worked for

 7   Defendants during the relevant statutory period.

 8
 9                                              COUNT VI

10                                  Violation of Cal. Lab. Code § 351

11                   (Enforceable Through Cal. Bus. & Prof. Code § 17200 et seq.)

12          46.     Defendants’ conduct, as set forth above, in failing to permit dancers to retain all

13   gratuities, including dance fees, paid by customers, constitutes a violation of California Labor

14   Code § 351. This violation is enforceable pursuant to the California Unfair Competition Law

15   (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. Defendants’ conduct constitutes unlawful,

16   unfair, or fraudulent acts or practices, in that Defendants have violated California Labor Code

17   §351 in not permitting dancers to retain all gratuities, including dance fees, paid by customers.

18   As a result of Defendants’ conduct, Plaintiff and class members suffered injury in fact and lost

19   money and property, including the loss of gratuities to which they were entitled. Pursuant to Cal.

20   Bus. & Prof. Code § 17203, Plaintiff and class members seek declaratory and injunctive relief for

21   Defendant’s unlawful, unfair, and fraudulent conduct and to recover restitution.

22

23                                              COUNT VII

24   Penalties Pursuant to Private Attorney General Act of 2004, Cal. Lab. Code §§ 2698 et seq.

25                       (Plaintiff Hughes against S.A.W. Entertainment, Ltd.)

26          47.     Plaintiffs are aggrieved employee as defined by Cal. Lab. Code §2699(c), as they

27   were employed by the Clubs during the applicable statutory period and suffered injury as a result

28   of the Clubs’ Labor Code violations. Accordingly, Plaintiffs seek to recover on behalf of the

                                      THIRD AMENDED COMPLAINT - 9
             Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 10 of 11




 1   State of California, as well as themselves and all other current and former aggrieved employees

 2   of the Clubs who have worked in California, the civil penalties provided by PAGA, plus

 3   reasonable attorney’s fees and costs.

 4          48.     Exotic dancers of the Clubs are entitled to penalties pursuant to PAGA for the

 5   following: (1) violations of Cal. Lab. Code §§ 1197 and 1194 for failure to pay minimum wage;

 6   (2) violations of Cal. Lab. Code §§ 1194, 1198, 510, and 558, for failure to pay overtime wages;

 7   (3) violations of Cal. Lab. Code § 226(a) for failure to provide itemized wage statements; and (4)

 8   violations of Cal. Lab. Code § 2802 by requiring dancers to pay various expenses that should
 9   have been borne by the employer.
10          49.     Plaintiffs have complied with the notice requirement of Cal. Lab. Code § 2699.3
11   and mailed a written notice to the California Labor & Workforce Development Agency
12   (“LWDA”), and Defendants via Certified Mail, return receipt requested, on September 25, 2015
13   and on August 17, 2018.
14

15                                       PRAYER FOR RELIEF

16          Plaintiffs, on behalf of themselves and the members of the putative class, pray for relief

17   as follows:

18          a.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23;

19          b.      Issuance of notice allowing similarly situated individuals to opt in to this case

20                  pursuant to the Fair Labor Standards Act, 28 U.S.C. § 216(b);

21          c.      Designation of Plaintiffs as representatives of the putative class and collective

22                  action;

23          d.      Designation of Plaintiffs’ Counsel as Class Counsel for the putative class and

24                  collective action;

25          e.      Damages for failure to pay minimum wage pursuant to federal and California law;

26          f.      Restitution pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;

27          g.      Liquidated damages pursuant to federal law;

28

                                     THIRD AMENDED COMPLAINT - 10
             Case 3:16-cv-03371-LB Document 133 Filed 11/26/18 Page 11 of 11




 1          h.     Statutory penalties pursuant to PAGA for Defendants’ violations of the California

 2                 Labor Code;

 3          i.     Pre-judgment and post-judgment interest; and

 4          j.     Attorneys’ fees and costs.

 5

 6

 7   Dated: November 26, 2018               Respectfully submitted,

 8                                          NICOLE HUGHES, ANGELYNN HERMES, PENNY
 9                                          NUNEZ, and DIANA TEJADA individually and on
                                            behalf of all others similarly situated,
10

11                                          By their attorneys,

12                                          __/s/ Shannon Liss-Riordan ________________
                                            SHANNON LISS-RIORDAN (State Bar No. 310719)
13                                          sliss@llrlaw.com
                                            LICHTEN & LISS-RIORDAN, P.C.
14                                          729 Boylston Street, Suite 2000
                                            Boston, MA 02116
15                                          (617) 994-5800

16

17
                                      CERTIFICATE OF SERVICE
18
            I hereby certify that a copy of the foregoing document was served by electronic filing on
19
     November 26, 2018 on all counsel of record.
20
                                                         /s/ Shannon Liss-Riordan
21
                                                         Shannon Liss-Riordan
22

23

24

25

26

27

28

                                    THIRD AMENDED COMPLAINT - 11
